 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 1 of 9 PAGEID #: 45




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

LEONARD LANIER,                                       Case No. 1:20-cv-770
    Plaintiff,
                                                      Barrett, J.
       vs.                                            Bowman, M.J.

L. MAHLMAN, et al.,                                   REPORT AND
     Defendants.                                      RECOMMENDATION

       Plaintiff, an inmate at the Southern Ohio Correctional Facility (SOCF), brings this

action under 42 U.S.C. § 1983 against defendants L. Mahlman, G. Lawson, and R. Osbourne.

By separate Order issued this date, plaintiff has been granted leave to proceed in forma

pauperis pursuant to 28 U.S.C. § 1915. This matter is before the Court for a sua sponte

review of the complaint to determine whether the complaint, or any portion of it, should be

dismissed because it is frivolous, malicious, fails to state a claim upon which relief may be

granted or seeks monetary relief from a defendant who is immune from such relief. See Prison

Litigation Reform Act of 1995 § 804, 28 U.S.C. § 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)). To

prevent such abusive litigation, Congress has authorized federal courts to dismiss an in forma

pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see also 28

U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as frivolous when

the plaintiff cannot make any claim with a rational or arguable basis in fact or law. Neitzke v.

Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d 1196, 1198 (6th
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 2 of 9 PAGEID #: 46




Cir. 1990). An action has no arguable legal basis when the defendant is immune from suit or

when plaintiff claims a violation of a legal interest which clearly does not exist. Neitzke, 490

U.S. at 327. An action has no arguable factual basis when the allegations are delusional or rise

to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at 32; Lawler, 898 F.2d at

1199. The Court need not accept as true factual allegations that are “fantastic or delusional” in

reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d 468, 471 (6th Cir. 2010)

(quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1).

A complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-

pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286


                                                 2
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 3 of 9 PAGEID #: 47




(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or

“a formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . .

. claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       In the complaint, plaintiff alleges that on September 13, 2019, he received a conduct

report and was escorted to restrictive housing by defendant Lt. R. Osbourne. (Doc. 1-1,

Complaint at PageID 19). Plaintiff claims that defendant G. Lawson was the officer

responsible for packing up plaintiff’s cell so that his personal belongings could be stored while

plaintiff was in restrictive housing. Plaintiff alleges that after he informed Osbourne that he

had a lot of items, Osbourne stated “not any more and all your stuff is broken,” before directing

Lawson to “break all his electronics.” (Id.). Plaintiff further states that after being taken to

his cell, he refused to sign off on his property because the list was missing items and stated that

all of his electronics were broken or altered. (Id. at PageID 19, 21). Lawson allegedly told

plaintiff that he had broken his television and would make sure he got a new one when he got

out of restrictive housing. When plaintiff still refused to sign the sheet, Lawson allegedly told

him that he had “sealed his fate” and that “you’re gonna be sorry.” (Id. at PageID 21).

       According to plaintiff, Lawson subsequently issued a conduct report against him,

charging plaintiff with threats and disrespect. Although plaintiff maintains the conduct report

was false, he was later found guilty by the Rules Infraction Board (RIB). As a result plaintiff


                                                 3
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 4 of 9 PAGEID #: 48




claims he was no longer eligible to have his security classification decreased or be transferred

from SOCF. According to plaintiff, he was subsequently denied being lowered to a level 3

security status based on the false report. (Id. at PageID 22). Plaintiff further contends that

defendant Mahlman failed to properly investigate the conduct report issued against him or the

destruction of his property. Plaintiff claims that Mahlman’s initial denial of his grievance was

overturned and he was awarded $300 for his property loss, which plaintiff claims was

insufficient to cover his damages.

       As relief, plaintiff seeks injunctive relief and monetary damages. (Id. at PageID 20).

       The complaint is subject to dismissal for failure to state a claim upon which relief may

be granted.

       First, to the extent that plaintiff seeks to hold any defendant liable for the destruction of

his property, plaintiff’s claim should be dismissed. In order to assert such a claim, plaintiff must

first “plead . . . that state remedies for redressing the wrong are inadequate.” Vicory v. Walton,

721 F.2d 1062, 1066 (6th Cir. 1983). See also Hudson v. Palmer, 468 U.S. 517 (1984). “If

satisfactory state procedures are provided in a procedural due process case, then no constitutional

deprivation has occurred despite the injury.” Jefferson v. Jefferson County Pub. Sch. Sys., 360

F.3d 583, 587-88 (6th Cir. 2004). Accordingly, in order to state a procedural due process claim

under section 1983 “the plaintiff must attack the state’s corrective procedure as well as the

substantive wrong.” Meyers v. City of Cincinnati, 934 F.2d 726, 731 (6th Cir. 1991) (quoting

Vicory, 721 F.2d at 1066). A plaintiff “may not seek relief under Section 1983 without first

pleading and proving the inadequacy of state or administrative processes and remedies to redress

[his] due process violations.” Jefferson, 360 F.3d at 588.


                                                  4
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 5 of 9 PAGEID #: 49




       Plaintiff has not alleged any facts even remotely indicating that his remedies under Ohio

law to redress the wrong of which he complains are inadequate. Plaintiff’s complaint fails to

explain why a state tort remedy for conversion would not suffice to address his claim. See Fox

v. Van Oosterum, 176 F.3d 342, 349 (6th Cir. 1999). Therefore, he fails to state a due process

claim that is actionable in this § 1983 proceeding.

       To the extent that plaintiff seeks to hold defendants liable for their failure to adequately

investigate his administrative grievances, for their role in the RIB proceedings, or in connection

with the grievance process he also fails to state a claim upon which relief may be granted.

“There is no statutory or common law right, much less a constitutional right, to an investigation.”

Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007); see also Daniels v. Lisath, No. 2:10-cv-

968, 2011 WL 2710786, at *2 (S.D. Ohio July 13, 2011). Furthermore, to the extent that

plaintiff claims that the grievance procedure failed to produce the correct outcome, this cannot

give rise to a § 1983 claim because “[p]rison inmates do not have a constitutionally protected

right to a grievance procedure.” Miller v. Haines, No. 97–3416, 1998 WL 476247, at *1 (6th

Cir. Aug.03, 1998) (citations omitted). Prison officials whose only roles “involve their denial of

administrative grievances and their failure to remedy the alleged [unconstitutional] behavior’”

cannot be liable under § 1983. Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999). Nor does

a prison official’s alleged failure to adequately investigate claims of misconduct rise to the level

of “encouragement” that would make the official liable for such misconduct. Knop v. Johnson,

977 F.2d 996, 1014 (6th Cir. 1992); Bellamy v. Bradley, 729 F.2d 416, 421 (6th Cir. 1984).

Therefore, plaintiff’s claim that Mahlman or any other defendant failed to adequately investigate

his grievances fails to state a claim upon which relief may be granted.


                                                  5
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 6 of 9 PAGEID #: 50




       Plaintiff also fails to state a viable constitutional claim under the Fourteenth

Amendment in connection with the RIB, because the challenged disciplinary actions did not

amount to a deprivation of a constitutionally protected liberty interest. In Sandin v. Conner,

515 U.S. 472 (1995), the Supreme Court held that the Fourteenth Amendment confers on

prisoners only a “limited” liberty interest “to freedom from restraint which . . . imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life,” or which “will inevitably affect the duration of his sentence.” Sandin, 515 U.S. at 484,

487; see also Jones v. Baker, 155 F.3d 810, 812 (6th Cir. 1998); Williams v. Wilkinson, 51 F.

App’x 553, 556 (6th Cir. 2002). The Sixth Circuit has held that confinement in segregation

generally does not rise to the level of an “atypical and significant” hardship implicating a

liberty interest except in “extreme circumstances, such as when the prisoner’s complaint

alleged that he is subject to an indefinite administrative segregation” or that such confinement

was excessively long in duration. Joseph v. Curtin, 410 F. App’x 865, 868 (6th Cir. 2010)

(citing Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008)) (emphasis in original); see

also Harris v. Caruso, 465 F. App’x 481, 484 (6th Cir. 2012) (holding that the prisoner’s 8-

year confinement in segregation was of “atypical duration” and thus “created a liberty interest

that triggered his right to due process”). Cf. Wilkinson v. Austin, 545 U.S. 209, 223-24 (2005)

(ruling that an inmate’s transfer to Ohio’s “supermax” prison “imposes an atypical and

significant hardship” given the combination of extreme isolation of inmates, prohibition of

almost all human contact, indefinite duration of assignment, and disqualification for parole

consideration of otherwise eligible inmates).

       Here, plaintiff has not alleged that the challenged disciplinary proceedings resulted in the


                                                 6
  Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 7 of 9 PAGEID #: 51




lengthening of his prison sentence, the withdrawal of good-time credits, or the deprivation of any

necessities of life.1 Moreover, plaintiff has not alleged any facts to suggest that he was subjected

to a lengthy disciplinary placement amounting to an atypical or significant hardship that would

trigger constitutional concerns. Accordingly, because plaintiff does not have a protected liberty

interest under the circumstances alleged herein, any claim against defendants for their conduct in

the disciplinary proceedings fails to state a cognizable federal claim under the Fourteenth

Amendment’s Due Process Clause.

         Plaintiff’s claim that Lawson issued a false conduct report against him also fails to state a

claim upon which relief may be granted. Erroneous or even fabricated allegations of

misconduct by an inmate, standing alone, do not constitute a deprivation of a constitutional right.

See, e.g., Reeves v. Mohr, No. 4:11cv2062, 2012 WL 275166, at *2 (N.D. Ohio Jan. 31, 2012)

(and cases cited therein) (holding that the prisoner failed to state a claim upon which relief may

be granted to the extent that he claimed he had “a constitutional right to be free from false

accusations”). “A constitutional violation may occur, if as a result of an accusation, the Plaintiff

was deprived of a liberty interest without due process.” Reeves, supra, 2012 WL 275166, at *2

(citing Sandin v. Conner, 515 U.S. 472, 485 (1995)). Plaintiff’s allegations are insufficient to

trigger constitutional concerns in this case because, as noted above, he has not alleged any facts

even remotely suggesting that the challenged disciplinary action deprived him of a protected




1
  Plaintiff claims that the incident resulted in his disqualification for a lower security classification or transfer from
SOCF. However, prisoners have “no constitutional right to remain incarcerated in a particular prison or to be held
in a specific security classification.” Harbin-Bey v. Rutter, 420 F.3d 571, 577 (6th Cir. 2005). see also Johnson v.
Mohr. No. 2:15cv86, 2015 WL 1526804, at *2 (S.D. Ohio Apr. 3, 2015) (Graham, J.); Lawson v. Haddon, No.
1:09cv551, 2009 WL 2242692, at *4 (W.D. Mich. July 16, 2009) (and cases cited therein).


                                                            7
    Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 8 of 9 PAGEID #: 52




liberty interest.2

         Accordingly, in sum, the undersigned finds that plaintiff’s complaint fails to state a claim

upon which relief may be granted. Therefore, the complaint should be dismissed pursuant to 28

U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1).

                           IT IS THEREFORE RECOMMENDED THAT:

         1. The plaintiff’s complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §§

1915(e)(2)(B) and 1915A(b)(1).

         2. The Court certify pursuant to 28 U.S.C. § 1915(a)(3) that for the foregoing reasons an

appeal of any Order adopting this Report and Recommendation would not be taken in good faith

and therefore deny plaintiff leave to appeal in forma pauperis. See McGore v. Wrigglesworth,

114 F.3d 601 (6th Cir. 1997).




                                                               Stephanie K. Bowman
                                                               United States Magistrate Judge




2
 To the extent that plaintiff intends to bring a First Amendment retaliation claim in the complaint, he has failed to
allege that he engaged in protected conduct or that the actions of any defendant were motivated by protected
conduct. See Jones v. Caruso, 421 F. App’x 550, 553 (6th Cir. 2011) (citing Thaddeus-X v. Blatter, 175 F.3d 378,
388 (6th Cir. 1999) (en banc)).
                                                          8
 Case: 1:20-cv-00770-MRB-SKB Doc #: 5 Filed: 10/15/20 Page: 9 of 9 PAGEID #: 53




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

LEONARD LANIER,                                      Case No. 1:20-cv-770
    Plaintiff,
                                                     Barrett, J.
       vs.                                           Bowman, M.J.

L. MAHLMAN, et al.,
     Defendants.


                                            NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of the

R&R objected to, and shall be accompanied by a memorandum of law in support of the

objections. A party shall respond to an opponent’s objections within FOURTEEN DAYS after

being served with a copy of those objections. Failure to make objections in accordance with this

procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States

v. Walters, 638 F.2d 947 (6th Cir. 1981).
